Exhibit 10.2

EXECUTION VERSION

TAX MATTERS AGREEMENT

by and between

AIR PRODUCTS AND CHEMICALS, INC.

and

VERSUM MATERIALS, INC.

Dated as of September 29, 2016

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS    Section 1.1   General      2    ARTICLE II   
PAYMENTS AND TAX REFUNDS    Section 2.1   General Rule      8    Section 2.2  
U.S. Federal Income Tax Relating to Joint Returns      8    Section 2.3   U.S.
Federal Income Tax Relating to Separate Returns      8    Section 2.4   U.S.
State Tax Relating to Joint Returns      9    Section 2.5   U.S. State Tax
Relating to Separate Returns      9    Section 2.6   Non-U.S. Tax Relating to
Joint Returns      9    Section 2.7   Non-U.S. Tax Relating to Separate Returns
     10    Section 2.8   Non-Income Taxes      10    Section 2.9   Separation
Taxes      10    Section 2.10   Determination of Tax Attributable to a
Particular Entity      11    Section 2.11   2.11 Allocation of Employment Taxes
     11    Section 2.12   Certain Transaction Taxes and Breaches of Covenants   
  11    Section 2.13   Straddle Periods      12    Section 2.14   Tax Refunds   
  12    Section 2.15   Prior Agreements      12    ARTICLE III    PREPARATION
AND FILING OF TAX RETURNS    Section 3.1   Air Products’ Responsibility      12
   Section 3.2   Versum’s Responsibility      12    Section 3.3   Right To
Review Tax Returns      13    Section 3.4   Cooperation      13    Section 3.5  
Tax Reporting Practices      13    Section 3.6   Reporting of Transactions     
13    Section 3.7   Payment of Taxes      14    Section 3.8   Amended Returns
and Carrybacks      14    Section 3.9   Tax Attributes      15    ARTICLE IV   
TAX-FREE STATUS OF THE DISTRIBUTION    Section 4.1   Representations and
Warranties      15   

 

i



--------------------------------------------------------------------------------

Section 4.2   Restrictions on Air Products      16    Section 4.3   Restrictions
on Versum      16    ARTICLE V    INDEMNITY OBLIGATIONS    Section 5.1  
Indemnity Obligations      18    Section 5.2   Indemnification Payments      18
   Section 5.3   Payment Mechanics      19    Section 5.4   Treatment of
Payments      19    ARTICLE VI    TAX CONTESTS    Section 6.1   Notice      19
   Section 6.2   Separate Returns      20    Section 6.3   Joint Return      20
   Section 6.4   Obligation of Continued Notice      20    Section 6.5  
Settlement Rights      20    ARTICLE VII    COOPERATION    Section 7.1   General
     21    Section 7.2   Consistent Treatment      21    ARTICLE VIII   
RETENTION OF RECORDS; ACCESS    Section 8.1   Retention of Records      22   
Section 8.2   Access to Tax Records      22    ARTICLE IX    DISPUTE RESOLUTION
   ARTICLE X    MISCELLANEOUS PROVISIONS    Section 10.1   Conflicting
Agreements      23    Section 10.2   Termination      23    Section 10.3  
Interest on Late Payments      23    Section 10.4   Specific Performance      23
  

 

ii



--------------------------------------------------------------------------------

Section 10.5   Successors    24 Section 10.6   Application to Present and Future
Subsidiaries    24 Section 10.7   Assignability    24 Section 10.8   No
Fiduciary Relationship    24 Section 10.9   Further Assurances    24 Section
10.10   Survival    24 Section 10.11   Notices    24 Section 10.12   Effective
Date    25

 

iii



--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT

This TAX MATTERS AGREEMENT (this “Agreement”), is entered into as of
September 29, 2016, between Air Products and Chemicals, Inc. (“Air Products”), a
Delaware corporation, and Versum Materials, Inc. (“Versum” and, together with
Air Products, the “Parties”), a Delaware corporation and a wholly owned
subsidiary of Air Products. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Separation Agreement, dated as of the date hereof, between the Parties (the
“Separation Agreement”).

R E C I T A L S

WHEREAS, the board of directors of Air Products (the “Board”) has determined
that it is in the best interests of Air Products and its stockholders to
separate Air Products into two separate, publicly traded companies, one for each
of (i) the Air Products Retained Business, which shall be owned and conducted,
directly or indirectly, by Air Products and its Subsidiaries and (ii) the Versum
Business, which shall be owned and conducted, directly or indirectly, by Versum
and its Subsidiaries;

WHEREAS, in order to effect such separation, the Board has determined that it is
appropriate, desirable and in the best interests of Air Products and its
stockholders for Air Products to undertake the Internal Reorganization and, in
connection therewith, effect the Contribution to Versum which, in exchange
therefor, Versum shall: (i) issue to Air Products shares of Versum Common Stock
and Versum Securities and (ii) agree to pay Air Products the Versum Financing
Cash Distribution;

WHEREAS, following the completion of the Internal Reorganization and the Versum
Financing Cash Distribution, Air Products shall cause the Distribution Agent to
issue pro rata to the Record Holders, all of the issued and outstanding shares
of Versum Common Stock (such issuance, the “Distribution” and, together with the
Internal Reorganization, the Debt-for-Debt Exchange and the Contribution, the
“Transactions”);

WHEREAS, Versum has been formed for these purposes and has not engaged in
activities except those incidental to its formation and in preparation for the
Transactions;

WHEREAS, as of the date hereof, Air Products is the common parent of an
affiliated group of domestic corporations that has elected to file consolidated
U.S. federal income Tax Returns and, as a result of the Distribution, neither
Versum nor any of its Affiliates will be a member of such group after the close
of the Distribution Date;

WHEREAS, for U.S. federal income tax purposes, it is the intention of the
Parties that the Contribution and the Distribution, taken together, will qualify
as a transaction that will qualify under Section 355 and Section 368(a)(1)(D) of
the Internal Revenue Code of 1986, as amended (the “Code”);

WHEREAS, the Parties will undertake the Debt-for-Debt Exchange, as described in
the Separation Agreement; and



--------------------------------------------------------------------------------

WHEREAS, the Parties desire to (a) provide for the payment of Tax liabilities
and entitlement to refunds thereof, allocate responsibility for, and cooperation
in, the filing of Tax Returns, and provide for certain other matters relating to
Taxes and (b) set forth certain covenants and indemnities relating to the
preservation of the Intended Tax Treatment of the Transactions.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 General. As used in this Agreement, the following terms shall have
the following meanings:

“Accounting Firm” shall have the meaning set forth in Article IX.

“Adjustment” shall mean an adjustment of any item of income, gain, loss,
deduction, credit or any other item affecting Taxes of a taxpayer pursuant to a
Final Determination.

“Affiliate” shall mean, with respect to a Person, any other Person that directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, the specified Person. For this purpose,
“control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of such Person,
whether through ownership of voting securities, by contract or otherwise.

“Agreement” shall have the meaning set forth in the preamble hereto.

“Air Products” shall have the meaning set forth in the preamble hereto.

“Air Products Group” shall have the meaning set forth in the Separation
Agreement.

“Air Products Retained Business” shall have the meaning set forth in the
Separation Agreement.

“Air Products Separate Return” shall mean any Tax Return of or including any
member of the Air Products Group (including any consolidated, combined or
unitary return) that does not include any member of the Versum Group.

“Assume”, and the correlative term “Assumption”, shall have the meaning set
forth in the Separation Agreement.

“Board” shall have the meaning set forth in the recitals.

“Business Day” shall have the meaning set forth in the Separation Agreement.

 

2



--------------------------------------------------------------------------------

“Controlling Party” shall mean, with respect to a Tax Contest, the Party
entitled to control such Tax Contest pursuant to Section 6.2 and Section 6.3 of
this Agreement.

“Conveyance and Assumption Instruments” shall have the meaning set forth in the
Separation Agreement.

“Code” shall have the meaning set forth in the recitals.

“Contribution” shall mean the (i) Transfer, directly or indirectly, of all of
the Versum Assets from Air Products to Versum and (ii) the Assumption of the
Versum Liabilities, directly or indirectly, by Versum, in each case, relating
to, arising out of or resulting from the transactions contemplated by the
Separation Agreement, together with the conversion of Versum from a limited
liability company to a Delaware corporation.

“Debt-for-Debt Exchange” shall have the meaning set forth in the Separation
Agreement.

“Distribution” shall have the meaning set forth in the recitals.

“Distribution Agent” shall have the meaning set forth in the Separation
Agreement.

“Distribution Date” shall have the meaning set forth in the Separation
Agreement.

“Employee Matters Agreement” shall have the meaning set forth in the Separation
Agreement.

“Employment Tax” shall mean those Liabilities (as defined in the Separation
Agreement) for Taxes which are allocable pursuant to the provisions of the
Employee Matters Agreement.

“Federal Income Tax” shall mean any Tax imposed by Subtitle A of the Code other
than an Employment Tax.

“Final Determination” shall mean the final resolution of liability for any Tax
for any taxable period, by or as a result of (a) a final decision, judgment,
decree or other order by any court of competent jurisdiction that can no longer
be appealed, (b) a final settlement with the IRS, a closing agreement or
accepted offer in compromise under Sections 7121 or 7122 of the Code, or a
comparable agreement under the Laws of other jurisdictions, which resolves the
entire Tax liability for any taxable period, (c) any allowance of a refund or
credit in respect of an overpayment of Tax, but only after the expiration of all
periods during which such refund or credit may be recovered by the jurisdiction
imposing the Tax, or (d) any other final resolution, including by reason of the
expiration of the applicable statute of limitations or the execution of a
pre-filing agreement with the IRS or other Taxing Authority.

“Group” shall mean either the Versum Group or the Air Products Group, as the
context requires.

“Income Tax” shall mean any Federal Income Tax and any state or local or
Non-U.S. Tax determined by reference to income, gains, net worth, gross
receipts, or any Taxes imposed in lieu of such a Tax, including without
limitation, the Korean excess retained earnings tax.

 

3



--------------------------------------------------------------------------------

“Indemnifying Party” shall have the meaning set forth in Section 5.2(a).

“Indemnitee” shall have the meaning set forth in Section 5.2(a).

“Intended Tax Treatment” shall mean the qualification of the Transactions for
the intended tax treatment, including as set forth in any Tax Opinion or the
Separation Plan.

“Internal Reorganization” shall have the meaning set forth in the Separation
Agreement.

“IRS” shall mean the United States Internal Revenue Service or any successor
thereto, including, but not limited to its agents, representatives, and
attorneys.

“Joint Return” shall mean (i) any Tax Return that actually includes, by election
or otherwise, one or more members of the Air Products Group together with one or
more members of the Versum Group or (ii) any Tax Return that includes Tax Items
attributable to both the Air Products Retained Business and the Versum Business.

“Law” shall have the meaning set forth in the Separation Agreement.

“Non-Controlling Party” shall mean, with respect to a Tax Contest, the Party
that is not entitled to control such Tax Contest pursuant to Section 6.2 and
Section 6.3 of this Agreement.

“Non-Income Tax” shall mean any Tax that is not an Income Tax.

“Non-U.S. Tax” shall mean any Tax imposed by any foreign country or any
possession of the United States, or by any political subdivision of any foreign
country or United States possession.

“Parties” shall have the meaning set forth in the preamble hereto.

“Past Practices” shall have the meaning set forth in Section 3.5.

“Person” shall have the meaning set forth in the Separation Agreement.

“Post-Distribution Period” shall mean any taxable period (or portion thereof)
beginning after the Distribution Date, including for the avoidance of doubt, the
portion of any Straddle Period beginning after the Distribution Date.

“Pre-Distribution Period” shall mean any taxable period (or portion thereof)
ending on or before the Distribution Date, including for the avoidance of doubt,
the portion of any Straddle Period ending at the end of the day on the
Distribution Date.

“Preparing Party” shall mean, with respect to a Tax Return, the Party that is
required to prepare and file any such Tax Return pursuant to Section 3.1 or 3.2,
as applicable.

“Proposed Acquisition Transaction” shall mean a transaction or series of
transactions (or any agreement, understanding or arrangement, within the meaning
of Section 355(e) of the Code and Treasury Regulation Section 1.355-7, or any
other Treasury Regulations promulgated thereunder, to enter into a transaction
or series of transactions), whether such transaction is

 

4



--------------------------------------------------------------------------------

supported by Versum management or shareholders, is a hostile acquisition, or
otherwise, as a result of which Versum (or any successor thereto) would merge or
consolidate with any other Person or as a result of which one or more Persons
would (directly or indirectly) acquire, or have the right to acquire, from
Versum (or any successor thereto) and/or one or more holders of Versum Common
Stock, respectively, any amount of stock of Versum, that would, when combined
with any other direct or indirect changes in ownership of the stock of Versum
pertinent for purposes of Section 355(e) of the Code and the Treasury
Regulations promulgated thereunder, comprise forty percent (40%) or more of
(i) the value of all outstanding shares of Versum as of the date of such
transaction, or in the case of a series of transactions, the date of the last
transaction of such series, or (ii) the total combined voting power of all
outstanding shares of voting stock of Versum as of the date of the such
transaction, or in the case of a series of transactions, the date of the last
transaction of such series. Notwithstanding the foregoing, a Proposed
Acquisition Transaction shall not include (i) the adoption by Versum of a
shareholder rights plan or (ii) issuances by Versum that satisfy Safe Harbor
VIII (relating to acquisitions in connection with a person’s performance of
services) or Safe Harbor IX (relating to acquisitions by a retirement plan of an
employer) of Treasury Regulation Section 1.355-7(d). For purposes of determining
whether a transaction constitutes an indirect acquisition, any recapitalization
resulting in a shift of voting power or any redemption of shares of stock shall
be treated as an indirect acquisition of shares of stock by the non-exchanging
shareholders. This definition and the application thereof is intended to monitor
compliance with Section 355(e) of the Code and the Treasury Regulations
promulgated thereunder and shall be interpreted accordingly. Any clarification
of, or change in, the statute or Treasury Regulations promulgated under
Section 355(e) of the Code shall be incorporated in this definition and its
interpretation.

“Reasonable Basis” shall mean reasonable basis within the meaning of
Section 6662(d)(2)(B)(ii)(II) of the Code and the Treasury Regulations
promulgated thereunder (or such other level of confidence required by the Code
at that time to avoid the imposition of penalties).

“Record Holders” shall have the meaning set forth in the Separation Agreement.

“Refund” shall mean any refund, reimbursement, offset, credit, or other similar
benefit in respect of Taxes (including any overpayment of Taxes that can be
refunded or, alternatively, applied against other Taxes payable), including any
interest paid on or with respect to such refund of Taxes; provided, however,
that the amount of any refund of Taxes shall be net of any Taxes imposed by any
Taxing Authority on, related to, or attributable to, the receipt of or accrual
of such refund, including any Taxes imposed by way of withholding or offset.

“Restricted Period” shall mean the period which begins with the Distribution
Date and ends two (2) years thereafter.

“Reviewing Party” shall mean, with respect to a Tax Return, the Party that is
not the Preparing Party.

“Separate Return” shall mean an Air Products Separate Return or an Versum
Separate Return, as the case may be.

 

5



--------------------------------------------------------------------------------

“Separation Agreement” shall have the meaning set forth in the preamble hereto.

“Separation Plan” shall mean the Air Products Global Step Plan, dated
September 26, 2016, attached hereto as Exhibit A.

“Separation Taxes” shall mean those Taxes triggered by, or arising or otherwise
incurred as a result of, the Transactions, except for (i) any Tax resulting from
a breach by any Party of any covenant in this Agreement, and (ii) any Tax
attributable to any action set out in Section 4.2 or Section 4.3.

“Straddle Period” shall mean any taxable year or other taxable period that
begins on or before the Distribution Date and ends after the Distribution Date.

“State Tax” means any Tax imposed by any state of the United States or by any
political subdivision of any such state, and any interest, penalties, additions
to tax, or additional amounts in respect of the foregoing.

“Subsidiary” shall have the meaning set forth in the Separation Agreement.

“Tax” or “Taxes” shall mean (i) all taxes, charges, fees, duties, levies,
imposts, rates or other assessments or governmental charges of any kind imposed
by any U.S. federal, state, local or non-U.S. Taxing Authority, including,
without limitation, income, gross receipts, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental, custom duties,
property, sales, use, license, capital stock, transfer, franchise, registration,
payroll, withholding, social security, unemployment, disability, value added,
alternative or add-on minimum or other taxes, whether disputed or not, and
including any interest, penalties, charges or additions attributable thereto,
(ii) liability for the payment of any amount of the type described in clause
(i) above arising as a result of being (or having been) a member of any group or
being (or having been) included or required to be included in any Tax Return
related thereto, and (iii) liability for the payment of any amount of the type
described in clauses (i) or (ii) above as a result of any express or implied
obligation to indemnify or otherwise assume or succeed to the liability of any
other Person.

“Tax Attribute” shall mean net operating losses, capital losses, investment tax
credit carryovers, earnings and profits, foreign tax credit carryovers, overall
foreign losses, previously taxed income, separate limitation losses and any
other losses, deductions, credits or other comparable items that could affect a
Tax liability for a past or future taxable period.

“Tax Certificates” shall mean any certificates of officers of Air Products and
Versum, provided to Skadden, Arps, Slate, Meagher & Flom LLP, or any other law
or accounting firm in connection with any Tax Opinion.

“Tax Contest” shall have the meaning set forth in Section 6.1.

“Tax Item” shall mean any item of income, gain, loss, deduction, or credit.

“Tax Materials” shall have the meaning set forth in Section 4.1(a).

 

6



--------------------------------------------------------------------------------

“Tax Matter” shall have the meaning set forth in Section 7.1.

“Tax Opinion” shall mean any written opinion of Skadden, Arps, Slate, Meagher &
Flom LLP or any other law or accounting firm, regarding certain tax consequences
of certain transactions executed as part of the Transactions.

“Tax Records” shall have the meaning set forth in Section 8.1.

“Tax-Related Losses” shall mean (i) all Taxes (including interest and penalties
thereon) imposed pursuant to any settlement, Final Determination, judgment or
otherwise, (ii) all accounting, legal and other professional fees, and court
costs incurred in connection with such Taxes, as well as any other out-of-pocket
costs incurred in connection with such Taxes; and (iii) all costs, expenses and
damages associated with stockholder litigation or controversies and any amount
paid by Air Products (or any of its Affiliates) or Versum (or any of its
Affiliates) in respect of the liability of shareholders, whether paid to
shareholders or to the IRS or any other Taxing Authority, in each case,
resulting from the failure of any transaction to have the Intended Tax
Treatment.

“Tax Return” shall mean any return, report, certificate, form or similar
statement or document (including any related supporting information or schedule
attached thereto and any information return, amended tax return, claim for
refund or declaration of estimated tax) supplied to or filed with, or required
to be supplied to or filed with, a Taxing Authority, or any bill for or notice
related to ad valorem or other similar Taxes received from a Taxing Authority,
in each case, in connection with the determination, assessment or collection of
any Tax or the administration of any laws, regulations or administrative
requirements relating to any Tax.

“Taxing Authority” shall mean any governmental authority or any subdivision,
agency, commission or entity thereof or any quasi-governmental or private body
having jurisdiction over the assessment, determination, collection or imposition
of any Tax (including the IRS).

“Transactions” shall have the meaning set forth in the recitals.

“Transfer” shall have the meaning set forth in the Separation Agreement.

“Treasury Regulations” shall mean the regulations promulgated from time to time
under the Code as in effect for the relevant taxable period.

“Unqualified Tax Opinion” shall mean a “will” opinion, without substantive
qualifications, of a nationally recognized Law or accounting firm, to the effect
that a transaction will not affect the Intended Tax Treatment of the
Transactions. Any such opinion must assume that the Transactions would have
qualified for the Intended Tax Treatment if the transaction in question did not
occur.

“Versum” shall have the meaning set forth in the preamble hereof.

“Versum Assets” shall have the meaning set forth in the Separation Agreement.

“Versum Business” shall have the meaning set forth in the Separation Agreement.

 

7



--------------------------------------------------------------------------------

“Versum Common Stock” shall have the meaning set forth in the Separation
Agreement.

“Versum Financing Cash Distribution” shall have the meaning set forth in the
Separation Agreement.

“Versum Group” shall have the meaning set forth in the Separation Agreement.

“Versum Liabilities” shall have the meaning set forth in the Separation
Agreement.

“Versum Securities” shall have the meaning set forth in the Separation
Agreement.

“Versum Separate Return” shall mean any Tax Return of or including any member of
the Versum Group (including any consolidated, combined or unitary return) that
does not include any member of the Air Products Group.

ARTICLE II

PAYMENTS AND TAX REFUNDS

Section 2.1 General Rule.

(a) Air Products Liability. Air Products shall be liable for, and shall
indemnify and hold harmless the Versum Group from and against any liability for,
Taxes which are allocated to Air Products under this Article II.

(b) Versum Liability. Versum shall be liable for, and shall indemnify and hold
harmless the Air Products Group from and against any liability for, Taxes which
are allocated to Versum under this Article II.

Section 2.2 U.S. Federal Income Tax Relating to Joint Returns.

(a) Versum shall pay and be responsible for any and all Federal Income Taxes due
with respect to or required to be reported on any Joint Return (including any
increase in such Tax as a result of a Final Determination) which Taxes are
attributable to the entities listed in Schedule 2.2(a) for all Pre-Distribution
Periods.

(b) Air Products shall pay and be responsible for any and all Federal Income
Taxes due with respect to or required to be reported on any Joint Return
(including any increase in such Tax as a result of a Final Determination) other
than those Federal Income Taxes described in Section 2.2(a) for all
Pre-Distribution Periods.

Section 2.3 U.S. Federal Income Tax Relating to Separate Returns.

(a) Air Products shall pay and be responsible for any and all Federal Income
Taxes due with respect to or required to be reported on any Air Products
Separate Return (including any increase in such Tax as a result of a Final
Determination) for all taxable periods.

 

8



--------------------------------------------------------------------------------

(b) Versum shall pay and be responsible for any and all Federal Income Taxes due
with respect to or required to be reported on any Versum Separate Return
(including any increase in such Tax as a result of a Final Determination) for
all taxable periods.

Section 2.4 U.S. State Tax Relating to Joint Returns.

(a) Versum shall pay and be responsible for any and all State Taxes due with
respect to or required to be reported on any Joint Return (including any
increase in such Tax as a result of a Final Determination) which Taxes are
attributable to the entities listed in Schedule 2.4(a) for all Pre-Distribution
Periods.

(b) Air Products shall pay and be responsible for any and all State Taxes due
with respect to or required to be reported on any Joint Return (including any
increase in such Tax as a result of a Final Determination) other than those
State Taxes described in Section 2.4(a) for all Pre-Distribution Periods.

(c) Versum shall pay and be responsible for any and all State Taxes due with
respect to or required to be reported on any Joint Return (including any
increase in such Tax as a result of a Final Determination) which Taxes are
attributable to the entities listed in Schedule 2.4(c) for all Post-Distribution
Periods.

(d) Air Products shall pay and be responsible for any and all State Taxes due
with respect to or required to be reported on any Joint Return (including any
increase in such Tax as a result of a Final Determination) other than those
State Taxes described in Section 2.4(c) for all Post-Distribution Periods.

Section 2.5 U.S. State Tax Relating to Separate Returns.

(a) Air Products shall pay and be responsible for any and all State Taxes due
with respect to or required to be reported on any Air Products Separate Return
(including any increase in such Tax as a result of a Final Determination) for
all taxable periods.

(b) Versum shall pay and be responsible for any and all State Taxes due with
respect to or required to be reported on any Versum Separate Return (including
any increase in such Tax as a result of a Final Determination) for all taxable
periods.

Section 2.6 Non-U.S. Tax Relating to Joint Returns.

(a) Versum shall pay and be responsible for any and all Non-U.S. Taxes due with
respect to or required to be reported on any Joint Return (including any
increase in such Tax as a result of a Final Determination) which Taxes are
attributable to the entities listed in Schedule 2.6(a) for all Pre-Distribution
Periods.

(b) Air Products shall pay and be responsible for any and all Non-U.S. Taxes due
with respect to or required to be reported on any Joint Return (including any
increase in such Tax as a result of a Final Determination) other than those
Non-U.S. Taxes described in Section 2.6(a) for all Pre-Distribution Periods.

 

9



--------------------------------------------------------------------------------

(c) Versum shall pay and be responsible for any and all Non-U.S. Taxes due with
respect to or required to be reported on any Joint Return (including any
increase in such Tax as a result of a Final Determination) which Taxes are
attributable to the entities listed in Schedule 2.6(c) for all Post-Distribution
Periods.

(d) Air Products shall pay and be responsible for any and all Non-U.S. Taxes due
with respect to or required to be reported on any Joint Return (including any
increase in such Tax as a result of a Final Determination) other than those
Non-U.S. Taxes described in Section 2.6(c) for all Post-Distribution Periods.

Section 2.7 Non-U.S. Tax Relating to Separate Returns.

(a) Air Products shall pay and be responsible for any and all Non-U.S. Taxes due
with respect to or required to be reported on any Air Products Separate Return
(including any increase in such Tax as a result of a Final Determination) for
all taxable periods.

(b) Versum shall pay and be responsible for any and all Non-U.S. Taxes due with
respect to or required to be reported on any Versum Separate Return (including
any increase in such Tax as a result of a Final Determination) for all taxable
periods.

Section 2.8 Non-Income Taxes.

To the extent not otherwise allocated under this Article II, Non-Income Taxes
shall be allocated as follows:

(a) Versum shall pay and be responsible for any and all Non-Income Taxes that
are attributable to the entities listed in Schedule 2.8(a) for all
Pre-Distribution Periods.

(b) Air Products shall pay and be responsible for any and all Non-Income Taxes
other than those Non-Income Taxes described in Section 2.8(a) for all
Pre-Distribution Periods.

(c) Versum shall pay and be responsible for any and all Non-Income Taxes that
are imposed on the Versum Group for all Post-Distribution Periods.

(d) Air Products shall pay and be responsible for any and all Non-Income Taxes
that are imposed on the Air Products Group for all Post-Distribution Periods.

Section 2.9 Separation Taxes.

Notwithstanding anything in Article II to the contrary:

(a) Versum shall pay and be responsible for any and all Separation Taxes that
are listed in Schedule 2.9(a), identified by the jurisdiction imposing such Tax,
the step in the Separation Plan with respect to which such Tax is triggered, and
a description of the nature of such Tax.

 

10



--------------------------------------------------------------------------------

(b) Air Products shall pay and be responsible for any and all Separation Taxes
other than those Separation Taxes described in Section 2.9(a).

Section 2.10 Determination of Tax Attributable to a Particular Entity.

(a) For purposes of this Article II, the amount of Taxes attributable to a
particular entity shall be determined by Air Products in a manner consistent
with the past return filing practices of the Air Products Group with respect to
the relevant Tax Return (including any past accounting methods, elections and
conventions). Without limiting the generality of the foregoing, the following
principles shall apply for purposes of determining the amount of Tax
attributable to a particular entity:

(i) including only Tax Items of the relevant entity that were included in the
relevant Tax Return (i.e., as though the relevant entity prepared such Tax
Return on a stand-alone basis);

(ii) except as provided in Section 2.10(a)(iv) hereof, using all elections,
accounting methods and conventions used on the relevant Tax Return for such
period;

(iii) applying the highest statutory marginal corporate income Tax rate in
effect for such taxable period;

(iv) assuming that the relevant entity elects not to carry back any net
operating losses.

(b) In the event a Non-Income Tax is attributable or traceable to a specific
asset, then such Tax shall be attributable to the entity that owns the relevant
asset.

Section 2.11 Allocation of Employment Taxes. Liability for Employment Taxes
shall be determined pursuant to the Employee Matters Agreement.

Section 2.12 Certain Transaction Taxes and Breaches of Covenants.

Notwithstanding anything in Article II to the contrary:

(a) Versum shall be responsible for (i) any and all Tax-Related Losses for which
Versum is responsible pursuant to Section 5.1(b) of this Agreement and (ii) all
Tax-Related Losses arising out of, based upon, or relating or attributable to
any breach of or inaccuracy in, or failure to perform, as applicable, any
representation, covenant, or obligation of any member of the Versum Group
pursuant to this Agreement.

(b) Air Products shall be responsible for (i) any and all Tax-Related Losses for
which Air Products is responsible pursuant to Section 5.1(a) of this Agreement
and (ii) all Tax-Related Losses arising out of, based upon, or relating or
attributable to any breach of or inaccuracy in, or failure to perform, as
applicable, any representation, covenant, or obligation of any member of the Air
Products Group pursuant to this Agreement.

 

11



--------------------------------------------------------------------------------

Section 2.13 Straddle Periods. If the taxable year or other taxable period of
Air Products, Versum or any of their respective Subsidiaries, does not close on
the Distribution Date, then the allocation of any Tax Items attributable to the
portion of the Straddle Period ending on, or beginning after, the Distribution
Date shall be deemed equal to the amount that would have been so attributable if
such taxable year had closed on the Distribution Date; provided that
(i) exemptions, allowances, or deductions that are calculated on an annual or
periodic basis, and (ii) property Taxes or other non-Income Taxes that are
calculated on an annual or periodic basis and not assessed with respect to a
transaction or series of transactions, shall be allocated between such portions
in proportion to the number of days in each such portion.

Section 2.14 Tax Refunds.

(a) Air Products shall be entitled to all Refunds for Taxes for which Air
Products is responsible pursuant to this Article II, and Versum shall be
entitled to all Refunds for Taxes for which Versum is responsible pursuant to
this Article II.

(b) A Party receiving a Refund to which the other Party is entitled pursuant to
this Agreement shall pay the amount to which such other Party is entitled within
five (5) business days after the receipt of the Refund. For purposes of this
Section 2.14(b), any Refund that arises as a result of an offset, credit, or
other similar benefit in respect of Taxes other than a receipt of cash shall be
deemed to be received on the earlier of (i) the date on which a Tax Return is
filed claiming such offset, credit, or other similar benefit and (ii) the date
on which payment of the Tax which would have otherwise been paid absent such
offset, credit, or other similar benefit is due (determined without taking into
account any applicable extensions).

Section 2.15 Prior Agreements. Except as set forth in this Agreement and in
consideration of the mutual indemnities and other obligations of this Agreement,
any and all prior Tax sharing or allocation agreements or practices between any
member of the Air Products Group and any member of the Versum Group shall be
terminated with respect to the Versum Group and the Air Products Group as of the
Distribution Date. No member of either the Versum Group or the Air Products
Group shall have any continuing rights or obligations under any such agreement.

ARTICLE III

PREPARATION AND FILING OF TAX RETURNS

Section 3.1 Air Products’ Responsibility. Air Products shall prepare and file
when due (taking into account any applicable extensions), or shall cause to be
prepared and filed, all Joint Returns (other than Joint Returns required to be
filed by Versum), all Air Products Separate Returns and the Tax Returns set
forth on Schedule 3.1. All Joint Returns required to be filed by Versum shall be
prepared by Air Products and delivered to Versum to be filed when due (taking
into account any applicable extensions).

Section 3.2 Versum’s Responsibility. Except as otherwise provided in the
foregoing Section 3.1, Versum shall prepare and file when due (taking into
account any applicable extensions), or shall cause to be prepared and filed, all
Tax Returns required to be filed by or with respect to members of the Versum
Group. The Tax Returns required to be prepared and filed by Versum under this
Section 3.2 shall include any Versum Separate Returns.

 

12



--------------------------------------------------------------------------------

Section 3.3 Right To Review Tax Returns. To the extent that the positions taken
on any Tax Return (i) directly relate to matters for which the Reviewing Party
may have an indemnification obligation to the Preparing Party, or that may give
rise to a refund to which the Reviewing Party would be entitled under this
Agreement or (ii) would reasonably be expected to materially adversely affect
the Tax position of the Reviewing Party, the Preparing Party shall prepare the
portions of such Tax Return that relates to the business of the Reviewing Party
(the Air Products Retained Business or the Versum Business, as the case may be),
shall provide a draft of such portion of such Tax Return to the Reviewing Party
for its review and comment at least fifteen (15) days prior to the due date for
such Tax Return, and shall use commercially reasonable efforts to modify such
portion of such Tax Return before filing to include the Reviewing Party’s
reasonable comments; provided, however, that nothing herein shall prevent the
Preparing Party from timely filing any such Tax Return. The Parties shall
attempt in good faith to resolve any issues arising out of the review of any
such portion of a Tax Return.

Section 3.4 Cooperation. The Parties shall provide, and shall cause their
Affiliates to provide, assistance and cooperation to one another in accordance
with Article VII with respect to the preparation and filing of Tax Returns,
including providing information required to be provided in Article VIII.

Section 3.5 Tax Reporting Practices. Except as provided in the following
Section 3.6, with respect to any Tax Return for any taxable period that begins
on or before the second anniversary of the Distribution Date with respect to
which Versum is the Preparing Party, such Tax Return shall be prepared in a
manner (i) consistent with past practices, accounting methods, elections and
conventions (“Past Practices”) used by Air Products in preparing similar Tax
Returns (unless there is no Reasonable Basis for the use of such Past
Practices), and to the extent any items are not covered by Past Practices (or in
the event that there is no Reasonable Basis for the use of such Past Practices),
in accordance with reasonable Tax accounting practices selected by Versum; and
(ii) that, to the extent consistent with the foregoing clause (i), minimizes the
overall amount of Taxes due and payable on such Tax Return for all of the
Parties by cooperating in making such elections or applications for group or
other relief or allowances available in the taxing jurisdiction in which such
Tax Return is filed. Versum shall not take any action inconsistent with the
assumptions (including items of income, gain, deduction, loss and credit) made
in determining all estimated or advance payments of Taxes on or prior to the
Distribution Date. In addition, Versum shall not be permitted, and shall not
permit any member of the Versum Group, to make a change in any of its methods of
accounting for tax purposes until all applicable statutes of limitations for all
Pre-Distribution Periods and Straddle Periods have expired.

Section 3.6 Reporting of Transactions. Air Products and Versum shall timely file
any appropriate information and statements (including as required by
Section 6045B of the Code and Section 1.355-5 and, to the extent applicable,
Section 1.368-3 of the Treasury Regulations) to report each step of the
Transactions in accordance with the Intended Tax Treatment. The Tax treatment of
any step in or portion of the Transactions shall be reported on each applicable
Tax Return consistently with the treatment thereof in any Tax Opinion, taking
into account the

 

13



--------------------------------------------------------------------------------

jurisdiction in which such Tax Returns are filed, unless there is no Reasonable
Basis for such Tax treatment. In the event that a Party shall determine that
there is no Reasonable Basis for such Tax treatment, such Party shall notify the
other Party no later than twenty (20) Business Days prior to filing the relevant
Tax Return and the Parties shall attempt in good faith to agree on the manner in
which the relevant portion of the Transactions shall be reported. If Air
Products determines, in its sole and absolute discretion, that a protective
election under Section 336(e) of the Code shall be made with respect to the
Transactions, Versum agrees to take any such action that is necessary to effect
such election, including any corresponding election with respect to any of its
Subsidiaries, as determined by Air Products.

Section 3.7 Payment of Taxes.

(a) With respect to any Tax Return required to be filed pursuant to this
Agreement, the Preparing Party shall remit or cause to be remitted to the
applicable Taxing Authority in a timely manner any Taxes due in respect of any
such Tax Return. The obligation to make payments pursuant to this Section 3.7(a)
shall not affect a Party’s right, if any, to receive payments under Article V or
otherwise be indemnified with respect to that Tax liability.

(b) The Preparing Party shall, no later than 5 business days before the due date
(including extensions) of any Tax Return described in Section 3.1 or 3.2, notify
the other Party of any amount (or any portion of any such amount) shown as due
on that Tax Return for which the other Party must indemnify the Preparing Party
under this Agreement. The other Party shall pay such amount to the Preparing
Party no later than the due date (including extensions) of the relevant Tax
Return. A failure by an Indemnitee to give notice as provided in this
Section 3.7(b) shall not relieve the Indemnifying Party’s indemnification
obligations under this Agreement, except to the extent that the Indemnifying
Party shall have been actually prejudiced by such failure.

Section 3.8 Amended Returns and Carrybacks.

(a) Versum shall not, and shall not permit any member of the Versum Group to,
file or allow to be filed any request for an Adjustment for any Pre-Distribution
Period or Straddle Period without the prior written consent of Air Products,
such consent to be exercised in Air Products’ sole and absolute discretion.

(b) Versum shall, and shall cause each member of the Versum Group to, make any
available elections to waive the right to carry back any Tax Attribute from a
taxable period or portion thereof ending after the Distribution Date to a
taxable period or portion thereof ending on or before the Distribution Date.

(c) Versum shall not, and shall cause each member of the Versum Group not to,
make any affirmative election to carry back any Tax Attribute from a taxable
period or portion thereof ending after the Distribution Date to a taxable period
or portion thereof ending on or before the Distribution Date, without the prior
written consent of Air Products, such consent to be exercised in Air Products’
sole and absolute discretion.

 

14



--------------------------------------------------------------------------------

(d) Receipt of consent by Versum or a member of the Versum Group from Air
Products pursuant to the provisions of this Section 3.8 shall not limit or
modify Versum’s continuing indemnification obligation pursuant to Article V.

Section 3.9 Tax Attributes.

(a) Versum shall make its own determination as to the existence and the amount
of the Tax Attributes to which it is entitled after the Distribution Date;
provided, however, that such determination shall be made in a manner that is
(i) consistent with Past Practices; (ii) in accordance with the rules prescribed
by applicable Law, including the Code and the Treasury Regulations;
(iii) consistent with the Tax Certificates and the Intended Tax Treatment; and
(iv) reasonably determined by Versum to minimize the aggregate cash Tax
liability of the Parties for all Pre-Distribution Periods and the portion of all
Straddle Periods ending on the Distribution Date.

(b) Upon the reasonable request of Versum, Air Products shall provide Versum
with any reasonably available Tax Records relating to the determination of Tax
Attributes if and only to the extent such Tax Records exist on the Distribution
Date. Nothing in this Agreement, including this Section 3.9(b), shall require
Air Products to make any determinations or otherwise create any Tax Records with
respect to Tax Attributes or the determination thereof.

ARTICLE IV

TAX-FREE STATUS OF THE DISTRIBUTION

Section 4.1 Representations and Warranties.

(a) Air Products, on behalf of itself and all other members of the Air Products
Group, hereby represents and warrants that (i) it has examined the Tax Opinions,
the Separation Plan, the Tax Certificates and any other materials delivered or
deliverable in connection with the rendering of the Tax Opinions and the
creation of the Separation Plan (collectively, the “Tax Materials”) and (ii) the
facts presented and representations made therein, to the extent descriptive of
or otherwise relating to Air Products or any member of the Air Products Group or
the Air Products Retained Business, were, at the time presented or represented
and from such time until and including the Distribution Date, true, correct, and
complete in all material respects. Air Products, on behalf of itself and all
other members of the Air Products Group, hereby confirms and agrees to comply
with any and all covenants and agreements in the Tax Materials applicable to Air
Products or any member of the Air Products Group or the Air Products Retained
Business.

(b) Versum, on behalf of itself and all other members of the Versum Group,
hereby represents and warrants that (i) it has examined the Tax Materials and
(ii) the facts presented and representations made therein, to the extent
descriptive of or otherwise relating to Versum or any member of the Versum Group
or the Versum Business, were, at the time presented or represented and from such
time until and including the Distribution Date, true, correct, and complete in
all material respects. Versum, on behalf of itself and all other members of the
Versum Group, hereby confirms and agrees to comply with any and all covenants
and agreements in the Tax Materials applicable to Versum or any member of the
Versum Group or the Versum Business.

 

15



--------------------------------------------------------------------------------

(c) Each of Air Products, on behalf of it itself and all other members of the
Air Products Group, and Versum, on behalf of itself and all other members of the
Versum Group represents and warrants that it knows of no fact (after due
inquiry) that may cause the Transactions not to qualify for the Intended Tax
Treatment.

(d) Each of Air Products, on behalf of it itself and all other members of the
Air Products Group, and Versum, on behalf of itself and all other members of the
Versum Group represents and warrants that it has no plan or intent to take any
action which is inconsistent with any statements or representations made in the
Tax Materials.

Section 4.2 Restrictions on Air Products.

(a) Air Products, on behalf of itself and all other members of the Air Products
Group, hereby covenants and agrees that no member of the Air Products Group will
take, fail to take, or to permit to be taken: (i) any action where such action
or failure to act would be inconsistent with or cause to be untrue any
statement, information, covenant or representation in the Tax Opinions or the
Tax Certificates, or (ii) any action which adversely affects or could reasonably
be expected to adversely affect the Intended Tax Treatment of the Transactions.

Section 4.3 Restrictions on Versum.

(a) Versum, on behalf of itself and all other members of the Versum Group,
hereby covenants and agrees that no member of the Versum Group will take, fail
to take, or to permit to be taken: (i) any action where such action or failure
to act would be inconsistent with or cause to be untrue any statement,
information, covenant or representation in the Tax Opinions or the Tax
Certificates, or (ii) any action which adversely affects or could reasonably be
expected to adversely affect the Intended Tax Treatment of the Transactions.

(b) Versum shall not, directly or indirectly, (i) pre-pay, pay down, redeem,
retire or otherwise acquire, however effected including pursuant to the terms
thereof, any of the Versum Securities prior to their stated maturity or permit
any member of the Versum Group to take any such action, or (ii) take or permit
to be taken any action at any time, including, without limitation, any
modification to the terms of the Versum Securities that could jeopardize,
directly or indirectly, the qualification, in whole or part, of any of the
Versum Securities as “securities” within the meaning of Section 361(a) of the
Code (or permit any member of the Versum Group to take or permit to be taken any
such action).

(c) During the Restricted Period, Versum:

(i) shall continue and cause to be continued the active conduct of the Versum
Business for purposes of Section 355(b)(2) of the Code, taking into account
Section 355(b)(3) of the Code, as conducted immediately prior to the
Distribution,

(ii) shall not voluntarily dissolve or liquidate itself or any of its Affiliates
(including any action that is a liquidation for U.S. federal income tax
purposes),

 

16



--------------------------------------------------------------------------------

(iii) shall not (and shall not cause or permit any of its Affiliates to)
(1) enter into any Proposed Acquisition Transaction or, to the extent Versum has
the right to prohibit any Proposed Acquisition Transaction, permit any Proposed
Acquisition Transaction to occur, (2) redeem or otherwise repurchase (directly
or through an Affiliate) any Versum stock, or rights to acquire Versum stock,
other than through stock purchases meeting the requirements of section
4.05(1)(b) of Revenue Procedure 96-30, 1996-1 C.B. 696, (3) amend its
certificate of incorporation (or other organizational documents), or take any
other action, whether through a stockholder vote or otherwise, affecting the
relative voting rights of its capital stock (including through the conversion of
any capital stock into another class of capital stock), (4) merge or consolidate
with any other Person or (5) take any other action or actions (including any
action or transaction that would be reasonably likely to be inconsistent with
any representation made in the Tax Certificates) which in the aggregate would,
when combined with any other direct or indirect changes in ownership of Versum
capital stock pertinent for purposes of Section 355(e) of the Code, have the
effect of causing or permitting one or more Persons (whether or not acting in
concert) to acquire directly or indirectly stock representing a fifty-percent or
greater interest in Versum or would reasonably be expected to result in a
failure to preserve the Intended Tax Treatment of the Transactions; and

(iv) shall not and shall not permit any member of the Versum Group, to sell,
transfer, or otherwise dispose of or agree to, sell, transfer or otherwise
dispose (including in any transaction treated for federal income tax purposes as
a sale, transfer or disposition) of assets (including, any shares of capital
stock of a Subsidiary) that, in the aggregate, constitute more than 20% of the
consolidated gross assets of Versum or the Versum Group. The foregoing sentence
shall not apply to (1) sales, transfers, or dispositions of assets in the
ordinary course of business, (2) any cash paid to acquire assets from an
unrelated Person in an arm’s-length transaction, (3) any assets transferred to a
Person that is disregarded as an entity separate from the transferor for federal
income tax purposes or (4) any mandatory or optional repayment (or pre-payment)
of any indebtedness of Versum or any member of the Versum Group. The percentages
of gross assets or consolidated gross assets of Versum or the Versum Group, as
the case may be, sold, transferred, or otherwise disposed of, shall be based on
the fair market value of the gross assets of Versum and the members of the
Versum Group as of the Distribution Date. For purposes of this
Section 4.3(c)(iv), a merger of Versum or one of its Subsidiaries with and into
any Person that is not a wholly owned Subsidiary of Versum shall constitute a
disposition of all of the assets of Versum or such Subsidiary.

(d) Notwithstanding the restrictions imposed by the foregoing Sections 4.3(a),
(b) and (c), Versum or a member of the Versum Group may take any of the actions
or transactions described therein if Versum either (i) obtains an Unqualified
Tax Opinion in form and substance reasonably satisfactory to Air Products or
(ii) obtains the prior written consent of Air Products waiving the requirement
that Versum obtain an Unqualified Tax Opinion, such waiver to be provided in Air
Products’ sole and absolute discretion. Air Products’ evaluation of an
Unqualified Tax Opinion may consider, among other factors, the appropriateness
of any underlying assumptions, representations, and covenants made in connection
with such opinion. Versum shall bear all costs and expenses of securing any such
Unqualified Tax Opinion and shall reimburse Air Products for all reasonable
out-of-pocket expenses that Air Products or any

 

17



--------------------------------------------------------------------------------

of its Affiliates may incur in good faith in seeking to obtain or evaluate any
such Unqualified Tax Opinion. Neither the delivery of an Unqualified Tax Opinion
nor Air Products’ waiver of Versum’s obligation to deliver an Unqualified Tax
Opinion shall limit or modify Versum’s continuing indemnification obligation
pursuant to Article V.

ARTICLE V

INDEMNITY OBLIGATIONS

Section 5.1 Indemnity Obligations.

(a) Air Products shall indemnify and hold harmless Versum from and against, and
will reimburse Versum for, (i) all liability for Taxes allocated to Air Products
pursuant to Article II, (ii) all Tax-Related Losses arising out of, based upon,
or relating or attributable to any breach of or inaccuracy in, or failure to
perform, as applicable, any representation, covenant, or obligation of any
member of the Air Products Group pursuant to this Agreement, and (iii) any other
Tax-Related Loss resulting (for the absence of doubt, in whole or in part) from
an acquisition after the Distribution of any stock or assets of Air Products (or
any Air Products Affiliate) by any means whatsoever by any Person.

(b) Without regard to whether an Unqualified Tax Opinion may have been provided
or whether any action is permitted or consented to hereunder and notwithstanding
anything else to the contrary contained herein, Versum shall indemnify and hold
harmless Air Products from and against, and will reimburse Air Products for,
(i) all liability for Taxes allocated to Versum pursuant to Article II, (ii) all
Tax-Related Losses arising out of, based upon, or relating or attributable to
any breach of or inaccuracy in, or failure to perform, as applicable, any
representation, covenant, or obligation of any member of the Versum Group
pursuant to this Agreement, (iii) any other Tax-Related Loss resulting (for the
absence of doubt, in whole or in part) from an acquisition after the
Distribution of any stock or assets of Versum (or any Versum Affiliate) by any
means whatsoever by any Person and (iv) the amount of any Refund received by any
member of the Versum Group that is allocated to Air Products pursuant to
Section 2.14(a).

(c) To the extent that any Tax-Related Loss is subject to indemnity pursuant to
both Section 5.1(a) and Section 5.1(b), responsibility for such Tax-Related Loss
shall be shared by Air Products and Versum according to relative fault.

Section 5.2 Indemnification Payments.

(a) Except as otherwise provided in this Agreement, if either Party (the
“Indemnitee”) is required to pay to a Taxing Authority a Tax or to another
Person a payment in respect of a Tax that the other Party (the “Indemnifying
Party”) is liable for under this Agreement, including as the result of a Final
Determination, the Indemnitee shall notify the Indemnifying Party, in writing,
of its obligation to pay such Tax and, in reasonably sufficient detail, its
calculation of the amount due by such Indemnifying Party to the Indemnitee,
including any other Tax-Related Losses attributable thereto. The Indemnifying
Party shall pay such amount, including any other Tax-Related Losses attributable
thereto, to the Indemnitee no later than the later of (i) five (5) Business Days
prior to the date on which such payment is due to the applicable Taxing
Authority or (ii) fifteen (15) Business Days after the receipt of notice from
the other Party.

 

 

18



--------------------------------------------------------------------------------

(b) If, as a result of any change or redetermination made with respect to
Article II, any amount previously allocated to and borne by one Party pursuant
to the provisions of Article II is thereafter allocated to the other Party,
then, no later than five (5) Business Days after such change or redetermination,
such other Party shall pay to such Party the amount previously borne by such
Party which is allocated to such other Party as a result of such change or
redetermination.

Section 5.3 Payment Mechanics.

(a) Subject to Section 10.7, all payments under this Agreement shall be made by
Air Products directly to Versum and by Versum directly to Air Products;
provided, however, that if the Parties mutually agree with respect to any such
indemnification payment, any member of the Air Products Group, on the one hand,
may make such indemnification payment to any member of the Versum Group, on the
other hand, and vice versa. All indemnification payments shall be treated in the
manner described in Section 5.4.

(b) In the case of any payment of Taxes made by a Preparing Party or Indemnitee
pursuant to this Agreement for which such Preparing Party or Indemnitee, as the
case may be, has received a payment from the other Party, such Preparing Party
or Indemnitee shall provide to the other Party a copy of any official government
receipt received with respect to the payment of such Taxes to the applicable
Taxing Authority (or, if no such official governmental receipts are available,
executed bank payment forms or other reasonable evidence of payment).

Section 5.4 Treatment of Payments. The Parties agree that any payment made among
the Parties pursuant to this Agreement shall be treated, to the extent permitted
by law, for all United States federal income Tax purposes as either (i) a
non-taxable contribution by Air Products to Versum, or (ii) a distribution by
Versum to Air Products, in each case, made immediately prior to the
Distribution. Any Tax indemnity payment made by a Party under this Agreement
shall be increased as necessary so that after making all payments in respect to
Taxes imposed on or attributable to such indemnity payment, the recipient Party
receives an amount equal to the sum it would have received had no such Taxes
been imposed.

ARTICLE VI

TAX CONTESTS

Section 6.1 Notice. Each Party shall notify the other Party in writing within
ten (10) days after receipt by such Party or any member of its Group of a
written communication from any Taxing Authority with respect to any pending or
threatened audit, claim, dispute, suit, action, proposed assessment or other
proceeding (a “Tax Contest”) concerning any Taxes for which the other Party may
be liable pursuant to this Agreement, and thereafter shall promptly forward or
make available to such Party copies of notices and communications relating to
such Tax Contest. A failure by an Indemnitee to give notice as provided in this
Section 6.1 (or to promptly forward any such notices or communications) shall
not relieve the Indemnifying Party’s indemnification obligations under this
Agreement, except to the extent that the Indemnifying Party shall have been
actually prejudiced by such failure.

 

19



--------------------------------------------------------------------------------

Section 6.2 Separate Returns. In the case of any Tax Contest with respect to any
Separate Return, the Party having the liability for the Tax pursuant to Article
II hereof shall have the sole responsibility and right to control the
prosecution of such Tax Contest, including the exclusive right to communicate
with agents of the applicable Taxing Authority and to control, resolve, settle,
or agree to any deficiency, claim, or adjustment proposed, asserted, or assessed
in connection with or as a result of such Tax Contest.

Section 6.3 Joint Return. In the case of any Tax Contest with respect to any
Joint Return, Air Products shall have the sole responsibility and right to
control the prosecution of such Tax Contest, including the exclusive right to
communicate with agents of the applicable Taxing Authority and to control,
resolve, settle, or agree to any deficiency, claim, or adjustment proposed,
asserted, or assessed in connection with or as a result of such Tax Contest.

Section 6.4 Obligation of Continued Notice. During the pendency of any Tax
Contest or threatened Tax Contest, each of the Parties shall provide prompt
notice to the other Party of any written communication received by it or a
member of its respective Group from a Taxing Authority regarding any Tax Contest
for which it is indemnified by the other Party hereunder or for which it may be
required to indemnify the other Party hereunder. Such notice shall attach copies
of the pertinent portion of any written communication from a Taxing Authority
and contain factual information (to the extent known) describing any asserted
Tax liability in reasonable detail and shall be accompanied by copies of any
notice and other documents received from any Taxing Authority in respect of any
such matters. Such notice shall be provided in a reasonably timely fashion;
provided, however, that in the event that timely notice is not provided, a Party
shall be relieved of its obligation to indemnify the other Party only to the
extent that such delay results in actual increased costs or actual prejudice to
such other Party.

Section 6.5 Settlement Rights. Unless waived by the Parties in writing, in
connection with any potential adjustment in a Tax Contest as a result of which
adjustment the Non-Controlling Party may reasonably be expected to become liable
to make any indemnification payment to the Controlling Party under this
Agreement: (i) the Controlling Party shall keep the Non-Controlling Party
informed in a timely manner of all actions taken or proposed to be taken by the
Controlling Party with respect to such potential adjustment in such Tax Contest;
(ii) the Controlling Party shall timely provide the Non-Controlling Party with
copies of any correspondence or filings submitted to any Taxing Authority or
judicial authority in connection with such potential adjustment in such Tax
Contest; and (iii) the Controlling Party shall defend such Tax Contest
diligently and in good faith. The failure of the Controlling Party to take any
action specified in the preceding sentence with respect to the Non-Controlling
Party shall not relieve the Non-Controlling Party of any liability and/or
obligation which it may have to the Controlling Party under this Agreement, and
in no event shall such failure relieve the Non-Controlling Party from any other
liability or obligation which it may have to the Controlling Party.

 

20



--------------------------------------------------------------------------------

ARTICLE VII

COOPERATION

Section 7.1 General.

(a) Each Party shall fully cooperate, and shall cause all members of such
Party’s Group to fully cooperate, with all reasonable requests in writing from
the other Party, or from an agent, representative or advisor to such Party, in
connection with the preparation and filing of any Tax Return, claims for
Refunds, the conduct of any Tax Contest, and calculations of amounts required to
be paid pursuant to this Agreement, in each case, related or attributable to or
arising in connection with Taxes of either Party or any member of either Party’s
Group covered by this Agreement and the establishment of any reserve required in
connection with any financial reporting (a “Tax Matter”). Such cooperation shall
include the provision of any information reasonably necessary or helpful in
connection with a Tax Matter and shall include, without limitation, at each
Party’s own cost:

(i) the provision of any Tax Returns of either Party or any member of either
Party’s Group, books, records (including information regarding ownership and Tax
basis of property), documentation and other information relating to such Tax
Returns, including accompanying schedules, related work papers, and documents
relating to rulings or other determinations by Taxing Authorities;

(ii) the execution of any document (including any power of attorney) in
connection with any Tax Contest of either Party or any member of either Party’s
Group, or the filing of a Tax Return or a Refund claim of either Party or any
member of either Party’s Group;

(iii) the use of the Party’s reasonable best efforts to obtain any documentation
in connection with a Tax Matter;

(iv) the use of the Party’s reasonable best efforts to obtain any Tax Returns
(including accompanying schedules, related work papers, and documents),
documents, books, records or other information in connection with the filing of
any Tax Returns of any of either Party or any member of either Party’s Group;
and

(v) the provision of all information necessary for Air Products to be able to
calculate and claim Tax Attributes or the benefits thereof, including research
and development credits, for any Tax Return of Air Products or any member of the
Air Products Group.

Each Party shall make its employees and facilities available, without charge, on
a mutually convenient basis to facilitate such cooperation.

Section 7.2 Consistent Treatment. Unless and until there has been a Final
Determination to the contrary, each Party agrees not to take any position on any
Tax Return, in connection with any Tax Contest or otherwise, that is
inconsistent with (a) the treatment of payments between the Air Products Group
and the Versum Group as set forth in Section 5.4, or (b) the Intended Tax
Treatment.

 

21



--------------------------------------------------------------------------------

ARTICLE VIII

RETENTION OF RECORDS; ACCESS

Section 8.1 Retention of Records. For so long as the contents thereof may become
material in the administration of any matter under applicable Tax law, but in
any event until the later of (i) sixty (60) days after the expiration of any
applicable statutes of limitation (including any waivers or extensions thereof)
and (ii) seven years after the Distribution Date, the Parties shall retain
records, documents, accounting data and other information (including computer
data) necessary for the preparation and filing of all Tax Returns (collectively,
“Tax Records”) in respect of Taxes of any member of either the Air Products
Group or the Versum Group for any Pre-Distribution Period, Straddle Period, or
Post-Distribution Period or for any Tax Contests relating to such Tax Returns.
At any time after the Distribution Date that the Air Products Group proposes to
destroy such records or documents, it shall first notify the Versum Group in
writing and the Versum Group shall be entitled to receive such records or
documents proposed to be destroyed. At any time after the Distribution Date that
the Versum Group proposes to destroy such records or documents, it shall first
notify the Air Products Group in writing and the Air Products Group shall be
entitled to receive such records or documents proposed to be destroyed. The
Parties will notify each other in writing of any waivers or extensions of the
applicable statute of limitations that may affect the period for which the
foregoing records or other documents must be retained.

Section 8.2 Access to Tax Records. The Parties and their respective Affiliates
shall make available to each other for inspection and copying during normal
business hours upon reasonable notice all Tax Records (and, for the avoidance of
doubt, any pertinent underlying data accessed or stored on any computer program
or information technology system) in their possession and shall permit the other
Party and its Affiliates, authorized agents and representatives and any
representative of a Taxing Authority or other Tax auditor direct access, during
normal business hours upon reasonable notice, to any computer program or
information technology system used to access or store any Tax Records, in each
case to the extent reasonably required by the other Party in connection with the
preparation of Tax Returns or financial accounting statements, audits,
litigation, or the resolution of items pursuant to this Agreement. The Party
seeking access to the records of the other Party shall bear all costs and
expenses associated with such access, including any professional fees.

ARTICLE IX

DISPUTE RESOLUTION

In the event of any dispute between the Parties as to any matter covered by this
Agreement, the Parties shall appoint a nationally recognized independent public
accounting firm (the “Accounting Firm”) to resolve such dispute. In this regard,
the Accounting Firm shall make determinations with respect to the disputed items
based solely on representations made by Air Products and Versum and their
respective representatives, and not by independent review, and

 

22



--------------------------------------------------------------------------------

shall function only as an expert and not as an arbitrator and shall be required
to make a determination in favor of one Party only. The Parties shall require
the Accounting Firm to resolve all disputes no later than thirty (30) days after
the submission of such dispute to the Accounting Firm, but in no event later
than the due date for the payment of Taxes or the filing of the applicable Tax
Return, if applicable, and agree that all decisions by the Accounting Firm with
respect thereto shall be final and conclusive and binding on the Parties. The
Accounting Firm shall resolve all disputes in a manner consistent with this
Agreement and, to the extent not inconsistent with this Agreement, in a manner
consistent with the Past Practices of Air Products and its Subsidiaries, except
as otherwise required by applicable Law. The Parties shall require the
Accounting Firm to render all determinations in writing and to set forth, in
reasonable detail, the basis for such determination. The fees and expenses of
the Accounting Firm shall be borne equally by the Parties.

ARTICLE X

MISCELLANEOUS PROVISIONS

Section 10.1 Conflicting Agreements. In the event and to the extent that there
shall be a conflict between the provisions of this Agreement and the provisions
of the Separation Agreement, this Agreement shall control with respect to the
subject matter thereof. In the event and to the extent that there shall be a
conflict between the provisions of this Agreement and the provisions of any of
the Conveyance and Assumption Instruments, this Agreement shall control.

Section 10.2 Termination. This Agreement will terminate without further action
at any time before the Distribution upon termination of the Separation
Agreement. If terminated, no Party will have any liability of any kind to the
other Party or any other Person on account of this Agreement, except as provided
in the Separation Agreement.

Section 10.3 Interest on Late Payments. With respect to any payment between the
Parties pursuant to this Agreement not made by the due date set forth in this
Agreement for such payment, the outstanding amount will accrue interest at a
rate per annum equal to the rate in effect for underpayments under Section 6621
of the Code from such due date to and including the payment date.

Section 10.4 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, Air Products shall have the right to specific performance and
injunctive or other equitable relief of its rights under this Agreement, in
addition to any and all other rights and remedies at law or in equity, and all
such rights and remedies shall be cumulative. Versum shall not oppose the
granting of such relief on the basis that money damages are an adequate remedy.
The Parties agree that the remedies at law for any breach or threatened breach
hereof, including monetary damages, are inadequate compensation for any loss and
that any defense in any action for specific performance that a remedy at law
would be adequate is waived. Any requirements for the securing or posting of any
bond with such remedy are waived. The Parties acknowledge and agree that the
right of specific enforcement is an integral part of this Agreement and without
that right, neither Air Products nor Versum would have entered into this
Agreement.

 

23



--------------------------------------------------------------------------------

Section 10.5 Successors. This Agreement shall be binding on and inure to the
benefit of any successor by merger, acquisition of assets, or otherwise, to any
of the parties hereto, to the same extent as if such successor had been an
original party to this Agreement.

Section 10.6 Application to Present and Future Subsidiaries. This Agreement is
being entered into by Air Products and Versum on behalf of themselves and the
members of their respective Group. This Agreement shall constitute a direct
obligation of each such Party and shall be deemed to have been readopted and
affirmed on behalf of any entity that becomes a Subsidiary of Air Products or
Versum in the future.

Section 10.7 Assignability. This Agreement shall not be assignable, in whole or
in part, directly or indirectly, by any party hereto without the prior written
consent of the other Party (not to be unreasonably withheld or delayed), and any
attempt to assign any rights or obligations arising under this Agreement without
such consent shall be void. Notwithstanding the foregoing, this Agreement shall
be assignable to (i) with respect to Air Products, an Affiliate of Air Products,
or (ii) a bona fide third party in connection with a merger, reorganization,
consolidation or the sale of all or substantially all the assets of a Party
hereto so long as the resulting, surviving or transferee entity assumes all the
obligations of the relevant Party hereto by operation of law or pursuant to an
agreement in form and substance reasonably satisfactory to the other Party to
this Agreement. No assignment permitted by this Section 10.7 shall release the
assigning Party from liability for the full performance of its obligations under
this Agreement.

Section 10.8 No Fiduciary Relationship. The duties and obligations of the
Parties, and their respective successors and permitted assigns, contained herein
are the extent of the duties and obligations contemplated by this Agreement;
nothing in this Agreement is intended to create a fiduciary relationship between
the Parties hereto, or any of their successors and permitted assigns, or create
any relationship or obligations other than those explicitly described.

Section 10.9 Further Assurances. Subject to the provisions hereof, the Parties
hereto shall make, execute, acknowledge and deliver such other instruments and
documents, and take all such other actions, as may be reasonably required in
order to effectuate the purposes of this Agreement and to consummate the
transactions contemplated hereby.

Section 10.10 Survival. Notwithstanding any other provision of this Agreement to
the contrary, all representations, covenants and obligations contained in this
Agreement shall survive until the expiration of the applicable statute of
limitations with respect to any such matter (including extensions thereof).

Section 10.11 Notices. All notices, requests, claims, demands or other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile or electronic
transmission with receipt confirmed (followed by delivery of an original via
overnight courier service) or by registered or certified mail (postage prepaid,
return receipt requested) to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 10.11):

 

24



--------------------------------------------------------------------------------

If to Air Products, to:

7201 Hamilton Boulevard

Allentown, Pennsylvania 18195-1501

Attn: General Counsel

Facsimile: (610) 481-7009

and to:

7201 Hamilton Boulevard

Allentown, Pennsylvania 18195-1501

Attn: Corporate Secretary

Facsimile: (610) 481-7009

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, NY 10036

Attn: David M. Rievman

Attn: Steven J. Matays

Facsimile: (917) 777-2372

If to Versum, to:

7201 Hamilton Boulevard

Allentown, Pennsylvania 18195-1501

Attn: General Counsel

Facsimile: (610) 481-8223

with a copy to:

7201 Hamilton Boulevard

Allentown, Pennsylvania 18195-1501

Attn: Corporate Secretary

Facsimile: (610) 481-8223

Any Party may, by notice to the other Party, change the address to which such
notices are to be given.

Section 10.12 Effective Date. This Agreement shall become effective only upon
the occurrence of the Distribution.

* * *

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

AIR PRODUCTS AND CHEMICALS, INC. By:  

/s/ M. Scott Crocco

  Name: M. Scott Crocco   Title: Senior Vice President and Chief Financial
          Officer VERSUM MATERIALS, INC. By:  

/s/ Guillermo Novo

  Name: Guillermo Novo   Title: President and Chief Executive Officer

[Signature Page to Tax Matters Agreement]